Citation Nr: 0905668	
Decision Date: 02/17/09    Archive Date: 02/24/09	

DOCKET NO.  07-23 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Basic entitlement to VA benefits  


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 decision by the VARO 
in Manila, the Republic of the Philippines.  In that 
decision, the RO concluded that the evidence showed the 
appellant did not have the required military service to be 
eligible for VA benefits.  


FINDING OF FACT

The appellant did not have the requisite service to qualify 
for VA benefits.  


CONCLUSION OF LAW

The requirements of basic eligibility for VA benefits have 
not been met.  38 U.S.C.A. §§ 101, 107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.1, 3.6, 3.40, 3.203 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that The Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008)) imposes obligations on VA in terms of its duties 
to notify and assist claimants in the development of their 
claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, including any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of the information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  

The Board acknowledges the judicial holding in Pelea v. 
Nicholson, 19 Vet. App. 296 (2005) as it pertains to VCAA 
notice in a case where there is a question as to the validity 
of service.  In Pelea, the United States Court of Appeals for 
Veterans Claims (Court) found that VCAA notice in that 
particular case was inadequate because the VCAA letter only 
informed the appellant of the evidence necessary to 
substantiate the underlying benefit claimed, not the evidence 
necessary to establish valid service.  In the instant case, a 
review of the evidence shows that the appellant was informed 
in a December 2006 communication that basic eligibility for 
VA benefits may be established only upon verification of 
valid military service by the National Personnel Records 
Center (NPRC) in St. Louis, Missouri.  He was told that the 
NPRC had found no evidence that he had served as a member of 
the Commonwealth Army of the Philippines, including the 
recognized guerillas, in the service of the Armed Forces of 
the United States.  

The Board further notes that any deficiency in the notice to 
the appellant, including in respect to responsibilities for 
the parties when securing evidence, is harmless, 
nonprejudicial error.  See Valiao v. Principi, 17 Vet. App. 
229 (2003).  The Board notes that the law and not the 
evidence controls the outcome of this particular case.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  In Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001), the Court held that the 
enactment of the VCAA does not affect matters on appeal when 
the questions are limited to statutory interpretation.  

Factual Background and Analysis

Eligibility for VA benefits is based on statutory and 
regulatory provisions which define an individual's legal 
status as a Veteran of active military service.  38 U.S.C.A. 
§§ 101(s), 101(24); 38 C.F.R. §§ 3.1, 3.6.  As a requirement 
for a grant of VA benefits, a claimant must establish that he 
or she is a "Veteran," defined as "a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  
Service in the Philippine Scouts and in the organized 
military forces or the government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the Armed Forces of the 
United States for VA benefit purposes.  38 C.F.R. §§ 3.40, 
3.41 (2008).  Such service, however, must be certified as 
qualifying by appropriate military authority.  38 C.F.R. 
§ 3.203 (2008).  These regulations have their basis in 
statute, at 38 U.S.C.A. § 107(a).  

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  38 C.F.R. 
§ 3.203(c).  Only service department records can establish if 
and when a person had qualifying active service.  Venturella 
v. Gober, 10 Vet. App. 340, 341 (1997).  The service 
department findings are binding and conclusive upon VA.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Soria v. 
Brown,118 F. 3d 747, 749 (Fed. Cir. 1997).  

Accordingly, the critical question in this case is whether 
there is evidence verifying eligible service from a United 
States service department.  There is a lack of evidence 
verifying that the appellant had military service that makes 
him eligible for VA benefits.  The appellant has submitted 
various communications, but they do not satisfy the 
requirements of 38 C.F.R. § 3.203.  As noted above, it is the 
service department's determination of service that is binding 
on the Board, and in this case, that certification with 
regard to the appellant is negative.  Duro v. Derwinski, 
2 Vet. App. 530, 532 (1992).  Under 38 C.F.R. § 3.203, 
eligibility for VA benefits is not established unless a 
service department certifies the period of service in 
question.  The evidence submitted by the appellant is not 
sufficient to establish qualifying service for the purposes 
of VA benefits.  This is a case where the law is dispositive.  
Basic eligibility for VA disability benefits is precluded 
inasmuch as the findings from the NPRC are binding on VA for 
the purposes of establishing service with the U.S. Armed 
Forces.  Accordingly, the appeal is denied.  


ORDER

Basic eligibility for VA benefits is denied.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


